NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

                BELLA S. MARTINEZ,
                  Plaintiff-Appellant,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.
              __________________________

                      2010-5096
              __________________________

    Appeal from the United States Court of Federal
Claims in case no. 09-CV-397, Chief Judge Emily C.
Hewitt.
              __________________________

                Decided: August 9, 2010
              __________________________

   BELLA S. MARTINEZ, of Las Vegas, Nevada, pro se.

   KAREN GOFF, Trial Attorney, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, of Washington, DC, for defendant-appellee. With
her on the brief were TONY WEST, Assistant Attorney
General, JEANNE E. DAVIDSON, Director, and BRIAN M.
SIMKIN, Assistant Director.
MARTINEZ   v. US                                            2


                   __________________________

  Before NEWMAN, LOURIE, and PROST, Circuit Judges.
PER CURIAM.

    Appellant Bella S. Martinez, pro se, appeals the final
decision of the United States Court of Federal Claims,
which dismissed her complaint for lack of jurisdiction.
Because the court properly applied the appropriate law in
determining that it lacked subject matter jurisdiction over
Ms. Martinez’s claims, we affirm.

                         BACKGROUND

    Ms. Martinez filed a pro se complaint against the
United States in the United States Court of Federal
Claims seeking unspecified damages pursuant to allega-
tions of, inter alia, “corporate infiltration” that forced her
to leave her home in Las Vegas, Nevada and caused her
other financial and emotional hardships. Her complaint
contained two sections, one titled “INDEPENDENTS
WITHOUT           FREEDOM!”           and       the      other
“INVESTIGATION: ‘By Order Of The Courts!’”, and was
accompanied by several documents.

    In response, the government filed a motion to dismiss
the complaint pursuant to Rules 12(b)(1) and 12(b)(6) of
the Rules of the United States Court of Federal Claims
(“RCFC”). The court granted Ms. Martinez’s request for
additional time to oppose the government’s motion. After
Ms. Martinez filed her opposition and the government
replied, she then moved to file supplemental materials.
The court, however, denied Ms. Martinez’s request to file
additional information and directed the clerk of the court
to return the motion to her. Thereafter, the court granted
the government’s motion and dismissed Ms. Martinez’s
3                                           MARTINEZ   v. US


complaint for lack of subject matter jurisdiction pursuant
to Rule 12(b)(1). As a result, the court did not review the
merits of Ms. Martinez’s claims.

    The court noted that it was difficult to discern who or
which entities she levied her claims against. In any
event, however, it determined it lacked subject matter
jurisdiction over her Constitutional claims because they
are not based on a money-mandating provision. It also
concluded it lacked jurisdiction to hear her claims sound-
ing in tort, seeking injunctive and declaratory relief
outside of the bid protest context, and seeking punitive
damages.

   Ms. Martinez timely appeals.      We have jurisdiction
under 28 U.S.C. § 1295(a)(3).

                       DISCUSSION

    We review judgments of the Court of Federal Claims
to determine whether they are “premised on clearly
erroneous factual determinations or otherwise incorrect
as a matter of law.” Wheeler v. United States, 11 F.3d
156, 158 (Fed. Cir. 1993). We review such decisions to
dismiss a complaint for lack of subject matter jurisdiction
de novo. See Res. Conservation Group, LLC v. United
States, 597 F.3d 1238, 1242 (Fed. Cir. 2010). We review
evidentiary determinations by the Court of Federal
Claims for abuse of discretion. See Axiom Res. Mgmt.,
Inc. v. United States, 564 F.3d 1374, 1378 & n.2 (Fed. Cir.
2009).

    On appeal, Ms. Martinez contends that the Court of
Federal Claims should have allowed her to file supple-
mental information. In addition, she appears to argue
that the court erred in failing to apply “the law under
MARTINEZ   v. US                                          4


organized conspiracy, fraud, malice, Fourth Amendment,
Forgery[, and the] Federal Tort Claims Act.” We dis-
agree.

     First, we note that the court did not err in directing
the clerk of the court to return Ms. Martinez’s motion for
leave to file supplemental information that was filed after
the briefing on the pending motion to dismiss concluded.
No court order permitted additional information to be
filed relating to the government’s motion, and Ms. Marti-
nez’s late request was filed without proof of service and
without proper binding in violation of Rules 5.3 and
5.5(c)(5), respectively.

     Second, the Court of Federal Claims lacks jurisdiction
over Ms. Martinez’s tort and civil rights claims because,
under the Tucker Act, the court only has jurisdiction to
hear claims “against the United States founded either
upon the Constitution, or any Act of Congress or any
regulation of an executive department, or upon any ex-
press or implied contract with the United States, or for
liquidated or unliquidated damages in cases not sounding
in tort.” 28 U.S.C. § 1491(a)(1) (emphasis added). Thus,
it is well-established that the Court of Federal Claims
does not have jurisdiction over tort claims, which include
Ms. Martinez’s allegations under the Federal Tort Claims
Act. See, e.g., Trafny v. United States, 503 F.3d 1339,
1340.

    Further, the Tucker Act does not, by itself, create a
right to money damages against the United States.
Rather, the statutory or constitutional basis of plaintiff’s
claim must be “money-mandating.” United States v.
Mitchell, 463 U.S. 206, 215-18 (1983); Fisher v. United
States, 402 F.3d 1167, 1173 (Fed. Cir. 2005). Although
Ms. Martinez seeks relief under the Fourth Amendment,
5                                            MARTINEZ   v. US


it is not money-mandating and therefore does not provide
the Court of Federal Claims jurisdiction to entertain her
claims. See Brown v. United States, 105 F.3d 621, 623-24
(Fed. Cir. 1997). Similarly, the court lacks jurisdiction to
hear claims of criminal misconduct. See Joshua v. United
States, 17 F.3d 378, 379 (Fed. Cir. 1994). Because Ms.
Martinez fails to indentify a money-mandating statutory
or constitutional basis for her claims, the Court of Federal
Claims properly concluded that it lacks subject matter
jurisdiction over Ms. Martinez’s complaint against the
United States. Accordingly, the decision of the Court of
Federal Claims is affirmed.

                          COSTS

    Each party shall bear its own costs.

                       AFFIRMED